 1   BRETT M. SCHUMAN (SBN 189247)
     bschuman@goodwinlaw.com
 2   JEREMY LATEINER (SBN 238472)
     jlateiner@goodwinlaw.com
 3   BRENDAN E. RADKE (SBN 275284)
     bradke@goodwinlaw.com
 4   GOODWIN PROCTER LLP
     Three Embarcadero Center
 5   San Francisco, CA 94111
     Tel: +1.415.733.6000
 6   Fax: +1.415.677.9041

 7   Attorneys for Plaintiff
     BARRETT LYON
 8

 9
                                     UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11
     BARRETT LYON, an individual,                        )   CASE NO.: 2:19-CV-00371-KJM-KJN
12                                                       )
                        Plaintiff,                       )   STIPULATION AND ORDER TO
13                                                       )   EXTEND TIME FOR DEFENDANT,
               v.                                        )   NEUSTAR, INC., TO RESPOND TO
14                                                       )   COMPLAINT
     NEUSTAR, INC., a Delaware corporation, and          )
15   DOES 1-50, inclusive,                               )
                                                         )   Before: The Hon. Kimberly J. Mueller
16                      Defendant.                       )
                                                         )
17                                                       )
                                                         )
18

19
               TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
20
               PLEASE TAKE NOTICE that pursuant to Local Rule 144(a), Plaintiff BARRETT
21
     LYON (“Plaintiff”) and Defendant NEUSTAR, INC. (“Defendant”), by and through their
22
     counsel of record, hereby stipulate and agree as follows:
23
               WHEREAS, on March 2, 2019, Plaintiff filed his complaint in the above captioned
24
     action;
25
               WHEREAS, on March 8, 2019, Plaintiff served the Complaint in the above captioned
26
     action (the “Complaint”) on Defendant;
27

28



                    STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
 1          WHEREAS, on March 27, 2019, Plaintiff and Defendant stipulated, by and through their

 2   counsel of record, that Defendant’s deadline to answer or otherwise respond to the Complaint

 3   would be extended to and including April 26, 2019 (the “Initial Stipulation”);

 4          WHEREAS, on April 25, 2019, Plaintiff and Defendant stipulated, by and through their

 5   counsel of record, that Defendant’s deadline to answer or otherwise respond to the Complaint

 6   would be extended to and including May 24, 2019 (the “Second Stipulation”);

 7          WHEREAS, pursuant to the Second Stipulation, Defendant must answer or otherwise

 8   respond to the Complaint by May 24, 2019 (the “Response Deadline”);

 9          WHEREAS, the Parties are presently exploring resolution of this matter;

10          WHEREAS, if the Parties are unable to resolve this matter, Defendant intends to meet

11   and confer with Plaintiff regarding a potential petition to compel arbitration of the disputes

12   between the Parties;

13          WHEREAS, Defendant requests an additional 28 days to answer or otherwise respond to

14   the Complaint, and Plaintiff, through his counsel, has agreed to this request;

15          WHEREAS, Local Rule 144(a) provides that where the parties have previously entered

16   into a stipulation extending the time to respond to a complaint, all other extensions must be

17   approved by the Court;

18

19

20

21

22

23

24

25

26

27

28


                                                       2
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
 1          NOW, THEREFORE, IT IS HEREBY STIPULATED between Plaintiff and Defendant,

 2   by and through their counsel of record, that, subject to the Court’s approval, Defendant’s

 3   deadline to answer or otherwise respond to the Complaint shall be extended to and including

 4   June 21, 2019.

 5          IT IS SO STIPULATED.

 6
     Dated: May 17, 2019                       WILSON SONSINI GOODRICH & ROSATI
 7                                             Professional Corporation

 8

 9                                             By: /s/ Ulrico S. Rosales (as authorized on 5/16/2019)
                                                      Ulrico S. Rosales
10                                                    rrosales@wsgr.com
11                                                     Attorneys for Defendant
                                                       NEUSTAR, INC.
12

13

14   Dated: May 17, 2019                      GOODWIN PROCTER LLP
15

16
                                              By: /s/ Jeremy Lateiner_________________________
17                                                    Jeremy Lateiner
                                                      JLateiner@goodwinlaw.com
18
                                                       Attorneys for Plaintiff
19                                                     Barrett Lyon
20

21

22

23

24

25

26

27

28


                                                      3
              STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
 1                                                 ORDER

 2          Pursuant to the joint stipulation of the parties, it is hereby ordered that:

 3          Defendant Neustar, Inc.’s deadline to answer or otherwise respond to the Complaint shall

 4   be extended to and including June 21, 2019.

 5          IT IS SO ORDERED.

 6   DATED: May 21, 2019.

 7

 8                                                           UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        4
              STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
